Title: John Quincy Adams to William Cranch, 31 May 1778
From: Adams, John Quincy
To: Cranch, William



Paris May the 31 1778

I now Sit down with an intent to give you an account of the Place I dind at yesterday doctor Franklin his son a young Gentleman & I went to Place Calld montmartre at the Castle of the Count Brancard & dind there with him and some other Gentleman & Ladies, from which Place there is a most Beautiful Prospect of the City. On this hill the famous king henry the 4th incamped his army when he laid Seige to Paris. it is the highest hill in the neghborhood of Paris & excepting Mount Calvare & Minemontan it Commands the most extensive & most Beautiful Prospect.
these excursions afford me some pleasure & give me some Consolation for my not being with my Freinds at Braintree among whom I think you one of the first & therefore I subscribe myself your affectionate Cousin.

John Quincy Adams

